Citation Nr: 1430516	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-27 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left lower extremity weakness due to multiple sclerosis (MS).  

2.  Entitlement to a rating in excess of 10 percent for right lower extremity weakness due to MS.  

3.  Entitlement to a rating in excess of 10 percent for optic neuritis due to MS.  

4.  Entitlement to ratings for mood disorder, cognitive impairment, and speech impairment due to MS in excess of 10 percent prior to December 31, 2013, and in excess of 30 percent from that date.  

5.  Entitlement to a rating in excess of 10 percent for left cranial nerve 7 impairment due to MS.  

6.  Entitlement to a rating in excess of 10 percent for left long thoracic nerve impairment due to MS.
  
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to August 1988, from June 1989 to March 1995, and from September 1995 to September 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In December 2012 and in October 2013, the case was remanded for further evidentiary development by a Veterans Law Judge who is no longer with the Board.  An interim (March 2014) rating decision granted service connection for headaches, rated 10 percent, effective from January 8, 2014.  The Veteran was issued a copy of the decision and notified of his right to appeal it.  He has not expressed disagreement with that decision.  The case has been reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2013 statement, the Veteran asserted a February 2013 VA MS examination and a February 2013 VA eye examination were inadequate and did not reflect the current severity of such disabilities.  In light of the allegation of worsening since the last examinations, contemporaneous examinations to ascertain the current severity of the disabilities are necessary.  

Furthermore, a September 2008 neuropsychological report from Duke University Medical Center shows that the Veteran reported speech difficulties as a result of his MS.  He reported slurred speech and episodes of being unable to speak for an hour.  He also reported speech problems on February 2009 VA brain and spinal cord examination and slurred speech on January 2010 VA neurological examination.  Accordingly, a VA medical examination/opinion is necessary to ascertain whether the Veteran has an MS-related speech impairment.  If such is found, the level of severity must be ascertained.
 
The Board's October 2013 remand directed the RO to obtain all outstanding relevant VA treatment records.  A May 2011 VA ophthalmology clinic note indicates the Veteran is treated at a VA neurological clinic every six months.  Such treatment records are not associated with the record.  The February 2013 VA MS examiner also noted a review of VA treatment records that are not associated with the record.  As all outstanding records of VA treatment for MS and its residuals are pertinent evidence (and because VA records are constructively of record), they must be obtained.  

Pursuant to the Board's October 2013 remand instructions, the Veteran was sent a November 2013 notice letter that advised him additional evidence was needed.  He was asked to complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for each non-VA provider.  The letter named Dr. Schmechel in particular.  He completed and submitted such a form for Dr. Schmechel's records from 2003 until April 2013; however, only a May 2013 evaluation report was received by VA in response.  

The Veteran did not respond to the request of a release for additional records from Dr. Schmechel (which may be highly pertinent, perhaps dispositive, evidence in the matter at hand).  In June 2013, he requested expedited processing, indicating that he did not have any additional evidence to submit regarding his appeal.  The Board observes that in his April 2013 statement, the Veteran had asserted that Dr. Schmechel's records would show that the February 2013 VA MS examination report was inadequate; thus by his own assertions, they are pertinent evidence which must be considered.  The duty to assist is not a one-way street.  The Board recognizes that the Veteran submitted an authorization form in April 2013, but a current release is required.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)); this is particularly so when he alleges inadequacy of a VA examination.  Consequently, follow up development is necessary.  

Additionally, during a December 2013 VA mental disorders examination, the Veteran reported receiving mental health counseling from a private counselor.  On remand, records of such provider's treatment must also be obtained (as pertinent evidence that is outstanding). 

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within 1 year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1. Secure for association with the record all records of VA treatment the Veteran has received for MS and its complications (to specifically include records of any neurological treatment at the Columbia, South Carolina VA Medical Center).  If such records are unavailable, the reason for their unavailability must be explained for the record.

2.  The Veteran must be asked to provide identifying information and releases for the complete treatment records from all providers of private treatment he has received for MS and its complications (to include neurological and psychiatric symptoms), specifically including records from Dr. Donald Schmechel, records from the private counselor noted on a December 2013 VA mental disorders examination, and any additional providers.  The AOJ should secure complete treatment records from each of the providers.  If any private records identified (which the Veteran authorized VA to obtain) are not received pursuant to VA's request, he should be advised that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  If (and only if) he co-operates with the requests for identifying information and releases above, the AOJ should proceed to the further development sought below.  

3. Thereafter, arrange for a neurological evaluation of the Veteran to assess the current severity of his MS and its residuals.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must arrange for all diagnostic studies deemed necessary to establish (or exclude) the presence of all suspected or alleged neurological residuals of his MS.  The examiner must be provided a copy of the applicable criteria for rating all possible complications of MS, and the findings noted should be sufficiently detailed to allow for rating all complications found.  The examiner is asked to specifically comment on the Veteran's complaints of trouble swallowing (in February 2013) and the assessment of cranial nerve impairment (in May 2013).  Regarding any peripheral nerve impairment, the examiner should opine whether there is incomplete paralysis that is moderate or severe (or impairment consistent with complete paralysis).

The examiner must explain the rationale for all opinions.

4. Arrange for an eye evaluation of the Veteran to assess the current severity of his optic neuritis.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating optic neuritis.  All clinical findings should be reported in detail. 

The examiner must explain the rationale for all opinions.

5. Arrange for the Veteran to be examined by an appropriate physician to determine whether he has speech impairment secondary to his MS, and if so, its extent.  The examiner should review the entire record (to specifically include this remand, treatment records, and any prior medical opinions of record), and provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) any speech impairment disorder found.  

(b) Please identify the likely etiology for any diagnosed speech impairment disorder.  Specifically, is it at least likely as not (a 50% or better probability) that such was either caused or aggravated by the MS?   

(c) If a speech impairment secondary to his MS is found, the examiner should comment on whether its disabling effect is analogous complete or incomplete aphonia.  

The examiner must explain the rationale for all opinions. 

6. If additional treatment records received pertain to an MS-related mood disorder or cognitive impairment, arrange for a contemporaneous psychiatric evaluation to assess the nature and severity of any MS-related psychiatric disorder.   

The examiner must note all pertinent findings and explain the rationale for all opinions.  

7. Then review the entire record and readjudicate the issues on appeal.  If any remains denied, issue an appropriate SSOC, and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

